 

Exhibit 10.3

 

Execution Version

 

Fidelity National Financial, Inc.

601 Riverside Avenue

Jacksonville, Florida 32204

 

May 24, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) sets forth the commitment of Fidelity
National Financial, Inc. (“Sponsor”), on the terms and subject to the conditions
described below, to purchase, or cause the purchase of, the equity of CF
Corporation, a Cayman Islands exempted corporation (“CF Corp”). It is
contemplated that, upon the terms and subject to the conditions set forth in the
Agreement and Plan of Merger (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Merger Agreement”) entered into
concurrently herewith by and among CF Corp, FGL US Holdings Inc., a Delaware
corporation and wholly owned indirect subsidiary of CF Corp (“Parent”), FGL
Merger Sub Inc., a Delaware corporation and wholly owned direct subsidiary of
Parent (“Merger Sub”), and Fidelity & Guaranty Life, a Delaware corporation (the
“Company”), Parent will acquire the Company by merging Merger Sub with and into
the Company (the “Merger”). Each capitalized term used but not defined in this
Letter Agreement will have the meaning ascribed to it in the Merger Agreement,
except as otherwise provided below.

 

1.          Commitment.

 

(a)          Sponsor hereby commits, on the terms and subject to the conditions
set forth in this Letter Agreement, at the Closing, to purchase, or cause the
purchase of, equity of CF Corp for an aggregate cash purchase price equal to (x)
$227,000,000 plus (y) the amount of net redemptions of CF Corp stock (i.e., the
aggregate amount paid, or required to be paid, by CF Corp to redeem shares of
its stock) on or after the date hereof and prior to the Closing, up to an
aggregate amount in this clause (y) of $188,000,000 (the result of (x) plus (y),
the “Commitment”), solely for the purpose of allowing CF Corp to fund the Merger
Consideration and to pay costs and expenses (including fees and expenses payable
to Representatives) incurred in connection with the Merger Agreement, the Merger
and the other transactions contemplated thereby. Sponsor will not, under any
circumstances, be obligated to contribute more than the Commitment to CF Corp;
provided, that the foregoing shall not limit the obligations under (i) the
Forward Purchase Agreement among CF Corp, BilCar, LLC and CF Capital Growth, LLC
and (ii) the Equity Commitment Letter among Blackstone Fund, Sponsor and CF
Corp.

 

(b)          Sponsor may effect the purchase of the equity of CF Corp directly
or indirectly through one or more affiliated entities or other co-investors
designated by it; however, no such action will reduce the amount of the
Commitment or otherwise affect the obligations of Sponsor under this Letter
Agreement. In the event that CF Corp does not require all of the equity with
respect to which Sponsor has made this Commitment in order to consummate the
Merger, the amount to be funded under this Letter Agreement may be reduced as
determined by Sponsor.

 

 

 

 

(c)          The obligation of Sponsor to fund or cause the funding of the
Commitment shall be subject to (i) the satisfaction (or waiver by CF Corp) of
the conditions set forth in Section 7.01 and Section 7.02 of the Merger
Agreement (other than those conditions that by their terms are to be satisfied
at the Closing) and (ii) the substantially concurrent consummation of the
Closing in accordance with the terms of the Merger Agreement.

 

2.          Enforceability. This Letter Agreement may only be enforced by CF
Corp at the direction of Sponsor, and nothing set forth in this Letter Agreement
shall be construed to confer upon or give to the Company or any other Person
(including CF Corp’s and the Company’s direct and indirect creditors), other
than the parties hereto and their respective successors and permitted assigns,
any rights to enforce the Commitment or to cause CF Corp to enforce the
Commitment. Notwithstanding anything to the contrary in this Letter Agreement,
(i) if the Company is entitled to specific performance in accordance with
Section 9.09 of the Merger Agreement to cause the Closing to occur, the Company
may enforce CF Corp’s right to cause the Commitment to be funded pursuant to
Section 1 (solely to the extent that CF Corp can enforce the Commitment in
accordance with the terms hereof) without the direction of Sponsor, and in such
event and solely to such extent the Company will be a third party beneficiary of
CF Corp’s rights under this Letter Agreement and (ii) the Company may enforce CF
Corp’s right to cause Sponsor to maintain the Commitment in cash pursuant to
Section 11 without the direction of Sponsor. The exercise by CF Corp or the
Company of any right to enforce this Letter Agreement does not give rise to any
other remedies, monetary or otherwise. Whether or not the Company is entitled to
enforce the Commitment in accordance with this Section 2, in the event the
Commitment is not funded in accordance with the terms of this Letter Agreement,
neither CF Corp, the Company, nor any other Person shall have, and no Person is
intended to have, any right of recovery against Sponsor in respect of any
liabilities or obligations arising under, or in connection with, this Letter
Agreement or the Merger Agreement (including in the event CF Corp breaches its
obligations under the Merger Agreement and whether or not CF Corp’s breach is
caused by Sponsor’s breach of its obligations under this Letter Agreement),
except to the extent expressly set forth in this Section 2.

 

3.          No Modification; Entire Agreement. This Letter Agreement may not be
amended or otherwise modified without the prior written consent of CF Corp and
Sponsor. Any such amendment shall be subject to the Company’s written consent to
the extent required under the Merger Agreement. This Letter Agreement
constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between Sponsor or any of its
Affiliates, on the one hand, and CF Corp or any of its Affiliates, on the other,
with respect to the transactions contemplated hereby (other than the Merger
Agreement, the FNF Information Letter Agreement, the Equity Commitment Letter
among Blackstone Fund, Sponsor and CF Corp, the Forward Purchase Agreement among
CF Corp, BilCar, LLC and CF Capital Growth, LLC, the Voting Agreement, dated as
of the date hereof, among the Company, Sponsor, BilCar, LLC and the other
shareholders party thereto (the “Voting Agreement”) and the other agreements
expressly referred to herein or therein as being entered into in connection with
the Merger Agreement).

 

 2 

 

 

4.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

(a)          This Letter Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relating
to this Letter Agreement or the negotiation, execution or performance of this
Letter Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Letter Agreement) shall be governed by and construed in accordance with the
Laws of the State of Delaware, without respect to its applicable principles of
conflicts of laws that might require the application of the laws of another
jurisdiction.

 

(b)          Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile, (iii)
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such Action in any such court and (iv) agrees that a
final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES
CERTIFIES AND ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 4(C). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 3 

 

 

5.          Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

6.          No Third Party Beneficiaries. Except as set forth in Sections 2
and 9, the parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other party hereto and its successors and permitted assigns, in accordance with
and subject to the terms of this Letter Agreement, and nothing in this Letter
Agreement, express or implied, is intended to, and does not, confer upon any
Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Letter Agreement; provided, however, that in addition to Section 2, the Company
is hereby made a third party beneficiary of this Section 6, the second sentence
of Section 3, Section 10, Section 11 and the first sentence of Section 14.

 

7.          Confidentiality. This Letter Agreement is being provided to CF Corp
solely in connection with the Merger Agreement. This Letter Agreement may not be
used, circulated, quoted or otherwise referred to in any document, except with
the written consent of Sponsor; provided, that no such written consent shall be
required (a) for any disclosure of the existence or terms of this agreement to
the parties to the Merger Agreement or their representatives or advisors with a
need to know in connection with the transactions contemplated by the Merger
Agreement, (b) to the extent required by applicable Law, the applicable rules of
any national securities exchange or if required or requested in connection with
any required filing or notice with any Governmental Authority relating to the
transactions contemplated by the Merger Agreement or (c) to enforce the rights
and remedies under this Letter Agreement.

 

8.          Termination. The obligation of Sponsor to fund the Commitments will
terminate automatically and immediately upon the earliest to occur of (a) the
Closing (at which time the obligation shall be discharged), (b) the termination
of the Merger Agreement in accordance with its terms and (c) the Company or any
of its Affiliates or Representatives asserting any claim against Sponsor in
connection with the Merger Agreement or any of the transactions contemplated
hereby or thereby (other than any claim relating to a breach or seeking to
prevent a breach of the FNF Information Letter Agreement or the Confidentiality
Agreement, any claim under the FNF Limited Guaranty or any claim by the Company
seeking an injunction or other specific performance (i) against CF Corp, Parent
or Merger Sub under the Merger Agreement, (ii) against Sponsor under this Letter
Agreement as contemplated by Section 2 hereof, (iii) against BilCar, LLC under
the Forward Purchase Agreement among CF Corp, BilCar, LLC and CF Capital Growth,
LLC, (iv) against Sponsor under the Equity Commitment Letter among Blackstone
Fund, Sponsor and CF Corp or (v) against Sponsor or BilCar, LLC under the Voting
Agreement). For the avoidance of doubt, nothing in this Letter Agreement shall
be deemed to limit the ability of the Company to bring claims against CF Corp,
Parent or Merger Sub under the Merger Agreement (and the obligations of Sponsor
to fund the Commitment will not terminate as a result of any such claim).

 

 4 

 

 

9.          No Recourse. Notwithstanding anything that may be expressed or
implied in this Letter Agreement, or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Letter Agreement,
CF Corp covenants, agrees and acknowledges that no Person other than Sponsor has
any liabilities, obligations or commitments of any nature (whether known or
unknown, whether due or to become due, absolute, contingent or otherwise)
hereunder and that, notwithstanding that Sponsor or its general partner (and any
assignee permitted under Section 14 hereof) may be a limited partnership or
limited liability company, CF Corp has no right of recovery under this Letter
Agreement or under any document or instrument delivered in connection herewith,
or any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, this Letter Agreement, the transactions contemplated hereby or
in respect of any oral representation made or alleged to be made in connection
herewith, against, and no personal liability whatsoever shall attach to, be
imposed upon or otherwise be incurred by the former, current or future equity
holders, controlling persons, directors, officers, employees, agents, Affiliates
(other than any assignee permitted under Section 14 hereof), members, managers
or general or limited partners of any of Sponsor, CF Corp, Parent or Merger Sub
or any former, current or future stockholder, controlling person, director,
officer, employee, general or limited partner, member, manager, Affiliate (other
than any assignee permitted under Section 14 hereof) or agent of any of the
foregoing (collectively, but not including Sponsor, CF Corp, Parent, Merger Sub
or BilCar, LLC, the “Non-Recourse Parties”), whether by or through attempted
piercing of the corporate, limited partnership or limited liability company
veil, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of applicable Law, or otherwise. Notwithstanding any
exercise or right to exercise its enforcement rights in accordance with Section
2 hereof, the Company is subject to this Section 9 to the same extent that CF
Corp is.

 

10.        Representations of Sponsor. Sponsor hereby represents and warrants to
CF Corp and the Company that:

 

(a)          Sponsor has the financial capacity to pay and perform its
obligations under this Letter Agreement, and that all funds necessary for
Sponsor to fulfill its obligations under the Letter Agreement shall be available
to Sponsor for so long as this Letter Agreement shall remain in effect.

 

(b)          Sponsor is duly incorporated or organized, validly existing and in
good standing (with respect to jurisdictions that recognize such concept) under
the Laws of the jurisdiction of its incorporation or organization.

 

(c)          Sponsor has all necessary power and authority to execute and
deliver this Letter Agreement and to perform its obligations hereunder. The
execution and delivery by Sponsor of this Letter Agreement, and the performance
by Sponsor of its obligations hereunder, have been duly authorized by all
necessary action, and no other proceedings on the part of Sponsor are necessary
to authorize this Letter Agreement or to performance by Sponsor of its
obligations hereunder. This Letter Agreement has been duly executed and
delivered by Sponsor and, assuming the due authorization, execution and delivery
by CF Corp, constitutes a legal, valid and binding obligation of Sponsor
enforceable against Sponsor in accordance with its terms.

 

 5 

 

 

(d)          The execution and delivery of this Letter Agreement by Sponsor does
not, and the performance by Sponsor of its obligations hereunder will not, (i)
conflict with or violate any provision of the organizational documents of
Sponsor, (ii) assuming that all consents, approvals, authorizations and waivers
contemplated by Section 10(e) have been obtained, and all filings described
therein have been made, conflict with or violate any Law applicable to Sponsor
or by which any property or asset of Sponsor is bound or affected, (iii) require
any consent or other action by any Person under, result in a breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, give to others (immediately or with notice or
lapse of time or both) any right of termination, amendment, acceleration or
cancellation of, result (immediately or with notice or lapse of time or both) in
triggering any payment or other obligations under, or result in the loss of any
right or benefit to which Sponsor is entitled under, any Contract to which
Sponsor is a party or by which Sponsor, or any property or asset of Sponsor, is
bound or affected or (iv) result (immediately or with notice or lapse of time or
both) in the creation of a Lien on any property or asset of Sponsor, except in
the case of clauses (ii), (iii) and (iv) for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be likely to have a material adverse effect on the ability
of Sponsor to perform its obligations hereunder.

 

(e)          (i) The execution and delivery of this Letter Agreement by Sponsor
does not, and (ii) the performance by Sponsor of its obligations hereunder will
not, require any action, consent, approval, authorization, waiver or permit of,
or filing with or notification to, or registration or qualification with, any
Governmental Authority, except in the case of clause (ii) for consents,
approvals, authorizations and waivers contemplated by Section 4.05(b) of the
Merger Agreement.

 

11.        Covenants of Sponsor. From and after the date hereof through the
Closing, Sponsor hereby agrees that it has and will maintain at all times (i)
cash or cash equivalents, (ii) available cash from borrowings under debt
commitments or credit facilities that are in full force and effect and (iii)
freely tradable marketable securities, in the case of each of clauses (i), (ii)
and (iii), free and clear of any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind, in an aggregate amount equal to or
greater than the maximum Commitment. Sponsor hereby represents and agrees that
there are no conditions precedent to the availability of any such funding
sources for Sponsor to fulfill its obligations under the Commitment.

 

12.        Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

13.        Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances. Notwithstanding the foregoing, the
parties intend that the remedies and limitations thereon contained in this
Letter Agreement, including Section 10 and Section 11, be construed as an
integral provision of this Letter Agreement and that such remedies and
limitations shall not be severable in any manner that increases liability or
obligations hereunder of either party hereto or of Sponsor or of any
Non-Recourse Party.

 

 6 

 

 

14.        Assignment. Neither this Letter Agreement nor any of the rights,
interests or obligations under this Letter Agreement shall be assigned or
delegated, in whole or in part, by operation of Law or otherwise by any of the
parties without the prior written consent of the other parties and the Company.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

[Signature Page Follows]

 

 7 

 

 

  Sincerely,       Fidelity National Financial, INC.           By: /s/ Michael
L. Gravelle     Name: Michael L. Gravelle     Title: Executive Vice President,
General Counsel and Corporate Secretary

 

Agreed to and accepted:       CF CORPORATION           By: /s/ Chinh Chu    
Name: Chinh Chu     Title: Co-Executive Chairman  

 

[Signature Page to FNF Equity Commitment Letter]

 

 

